SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

608
KA 11-00792
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

NORMAN M. BLOOM, JR., DEFENDANT-APPELLANT.


LIPSITZ GREEN SCIME CAMBRIA, LLP, BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE K. BOGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Orleans County Court (James P.
Punch, J.), rendered January 3, 2011. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal possession
of a controlled substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted criminal possession of a
controlled substance in the third degree (Penal Law §§ 110.00, 220.16
[1]). Defendant failed to move to withdraw his guilty plea or to
vacate the judgment of conviction and thus failed to preserve for our
review his contention that the plea was not knowingly, voluntarily,
and intelligently entered (see People v Morrison, 78 AD3d 1615, 1616,
lv denied 16 NY3d 834; People v Cannon, 59 AD3d 962, 963, lv denied 12
NY3d 815) and, in any event, his contention is without merit.
Contrary to defendant’s contention, County Court did not misinform him
of the sentencing range to which he was exposed (cf. Morrison, 78 AD3d
at 1616), but in fact the court correctly informed him that he could
receive, inter alia, a split sentence of up to six months in jail and
probation (see § 60.01 [2] [d]; § 60.04 [4], [5]; § 70.70 [3] [c] -
[e]). Contrary to defendant’s additional contention, the sentence is
not unduly harsh or severe.




Entered:    June 8, 2012                           Frances E. Cafarell
                                                   Clerk of the Court